DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 and 5-7 in the reply filed on July 27, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US6273058 (“Wagner”).
Regarding claim 1, Wagner discloses (see fig. 2) an exhaust throttle valve (1) comprising: a housing (“body” 4) defining a duct (“channel” 5) configured to receive exhaust gas discharged from an outlet of the turbocharger (see col. 3, lines 15-20); a valve member (defined mainly by 7 and 8) disposed within the duct and being movable between an open configuration (position illustrated in fig. 2) in which flow (“F”) of exhaust gas through the duct is permitted and a closed configuration (position illustrated in fig. 3) in which the flow of exhaust gas through the duct is prevented or restricted; and a bearing member (9) received by a bore (threaded bore through which threaded guide bush 9 extends) of the housing and configured to support the valve member for rotation about a valve axis (“A”); wherein the bore is closed at one end so as to substantially prevent leakage of exhaust gas through the bore (see col. 3, lines 39-43).
With regards to the recitation “configured for use with a turbocharger”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the prior art structure is capable of performing the intended use, it meets the claim.
Regarding claim 5, Wagner discloses the bearing member (9) is a bush (guide bush) comprising a blind hole (see hole of guide bush 9, which receives valve shaft 8) configured to receive a portion (bottom portion, relative to the orientation of fig. 2) of a shaft (8) of the valve member (defined mainly by 7 and 8).
.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2013/0167815 (“Bareis”).
Regarding claim 1, Bareis discloses (see fig. 6) an exhaust throttle valve (10) comprising: a housing (11) defining a duct (12) configured to receive exhaust gas discharged from an outlet of the turbocharger (the exhaust throttle valve of Bareis comprises all the structure required to perform the intended function, and therefore, is capable of receiving exhaust gas from an outlet of a turbocharger); a valve member (defined mainly by 20 and 41) disposed within the duct and being movable between an open configuration (see by example position illustrated in fig. 2) in which flow (13) of exhaust gas through the duct is permitted and a closed configuration (position illustrated in fig. 6) in which the flow of exhaust gas through the duct is prevented or restricted; and a bearing member (65) received by a bore (bore of housing 11 through which bearing 65 extends) of the housing and configured to support the valve member for rotation about a valve axis (rotational axis of valve shaft 41); wherein the bore is closed at one end so as to substantially prevent leakage of exhaust gas through the bore (via press-fit bearing 65 and seal 66).
With regards to the recitation “configured for use with a turbocharger” and “configured to receive exhaust gas discharged from an outlet of the turbocharger”, a recitation of the intended use of the claimed invention must result in a structural 
Regarding claim 6, Bareis discloses the bearing member (65) received by the bore (bore of housing 11 through which bearing 65 extends) via an interference fit (“pressed-in bushing”; see paragraph [0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE19707828, EP2372136, US20040187844, US20100251987, US3901942, WO2010103249 and WO2014166593 disclose throttle valves having a bearing with a blind hole, which receives one end of a valve shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAILEY K. DO/Primary Examiner, Art Unit 3753